Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 1 of 11 Page ID
                                 #:1387




            3-REDACTED Exhibit 7 to Supp.
           Sanchez Dec. ISO Supp. Opposition
                      [Doc. 46-7]
          Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 2 of 11 Page ID
                                           #:1388                                  EXHIBIT
  Message
                                                                                                                         14
  From:            Michael Z [axistalent@gmail.com]                                                               JAMES ROBERTSON
                                                                                                                        3/26/2021
  Sent:            11/20/2018 8:26:41 PM                                                                            Kyung Lee-Green, CSR
  To:              Howard, Dylan [dhoward@amilink.com]
  CC:              Robertson, James [jrobertson@amilink.com]
  Subject:         Re: EXTERNAL* November 20


  I love it that you make me laugh even in a lawyer-infested situation.

  Although the penis photo is not part of our Agreement, to verify its existence, I have no problem taking a polygraph, or
  showing it to you (or Andrea?) in-person.

  But this is my sister and her boyfriend who I genuinely like. So I wouldn't sell that part of the story and I would never
  allow the photo to be copied in any form.

  Michael

  FYI- out of pocket at a client meeting until around 2.




  On Nov 20, 2018, at 12:11 PM, Howard, Dylan <dhoward@amilink.com> wrote:

             I do not intend to scare you. At all. lawyer wants to see the dick. We had attested to him that he could
             see it based on representations from you. Now I am in a cock-hold situation.


             From: Michael Sanchez <axistalent@gmail.com>
             Date: Tuesday, November 20, 2018 at 3:03 PM
             To: "Howard, Dylan" <dhoward@amilink.com>
             Cc: "Robertson, James" <jrobertson@amilink.com>
             Subject: Re: EXTERNAL* November 20


             As friends, I told you, James and Andrea I would show it to you, in-person.
             But it was never part of the deal and never part of our Agreement.
             You're scaring me with talk of lawyers and "without negotiation."




             On Tue, Nov 20, 2018 at 11:58 AM Howard, Dylan <dhoward@amilink.com> wrote:

              You told me you would show me. Your words. I only know of its existence because you told me - and
              then told me you would show me.




              From: Michael Sanchez <axistalent@gmail.com>
              Date: Tuesday, November 20, 2018 at 2:52 PM
              To: "Howard, Dylan" <dhoward@amilink.com>



                                                     EXHIBIT B, PAGE 9
CONFIDENTIAL                                                                                                       WMSG-000956
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 3 of 11 Page ID
                                        #:1389
         Cc: "Robertson, James" <jrobertson@amilink.com>
         Subject: Re: EXTERNAL* November 20




         James,




         You have the info from the first page of your highlighted request (i.e. pies and
        REDACTED
                                                                                            REDACTED
              text) - correct?




        REDACTED


         The second highlighted page had one text ("October") that I documented by taking notes (i.e. I wrote it
         down while Lauren was reading it to me over the phone).

         So only one is missing, the September 11 text, correct?

         Here it is:




                                                EXHIBIT B, PAGE 10
CONFIDENTIAL                                                                                                WMSG-000957
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 4 of 11 Page ID
                                        #:1390

       REDACTED




         Dylan,




         Not sure what to say about the penis photo.

         I made it clear it would NEVER be a part of any deal.

         It is not in our Agreement and will never be a part of any Agreement.




         M




         P.S. You guys are acting like I gave you everything. I didn't - because it would be way too much. But if
         there is anything you need for the story, just let me know and I will be happy to search through my files
         to see if any of the other texts, photos and/or screenshots of Signal messages will help with what you
         need.




                                                EXHIBIT B, PAGE 11
CONFIDENTIAL                                                                                                  WMSG-000958
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 5 of 11 Page ID
                                        #:1391




         On Tue, Nov 20, 2018 at 10:31 AM Howard, Dylan <dhoward@amilink.com> wrote:

          A Skype call will suffice on the latter.




          From: "Robertson, James" <jrobertson@amilink.com>
          Date: Tuesday, November 20, 2018 at 1:30 PM
          To: Michael Sanchez <axistalent@gmail.com>, "Howard, Dylan" <dhoward@amilink.com>
          Subject: Re: EXTERNAL* November 20




          These aren't the highlighted text messages I requested.



          Please, can you re-send the specific highlighted messages, I have lifted parts to clarify which
          ones I need.




         REDACTED
          Re the penis photo.



          The lawyer is telling us we have to see it, that's without negotiation.



          It's also something you have repeatedly promised to do in the negotiations and then afterward
          once the deal (or payment) was finalized.



          Thanks

                                                     EXHIBIT B, PAGE 12
CONFIDENTIAL                                                                                            WMSG-000959
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 6 of 11 Page ID
                                        #:1392




          From: Michael Sanchez <axistalent@gmail.com>
          Sent: Tuesday, November 20, 2018 1:15:29 PM
          To: Robertson, James; Howard, Dylan
          Subject: EXTERNAL* November 20




          Hi Dylan and James,




          O.K. but "get onboard or... " sure felt like a threat.

          No worries.

          Let's move forward.




          I've never given you false info, so you and I both know this legal exercise, while standard and
          necessary for your new attorney, is not going to make or break the story.

          Regarding lawsuits, 100% truth, hard evidence, witnesses, subjects' status (i.e. "serious love
          affair") and their strong desire to protect families and lovers' privacy will likely cause them to
          back down, after initial/ standard "template" legal threats.




          Here's the info James requested ...




          Error! Filename not specified.

          Underwear selfie sent by Lauren to Michael via text




          ---------------------------------------------------
          ---------------------------------------------------

          Error! Filename not specified.




                                                EXHIBIT B, PAGE 13
CONFIDENTIAL                                                                                             WMSG-000960
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 7 of 11 Page ID
                                        #:1393
          Screenshot of text from Lauren to Michael with message from Jeff included (above).

                      If you dick on the text message, here's what populates (i.e. the entire message
                      from Jeff}:




                      Error! Filename not specified.




          ----------------------------------------
          ----------------------------------------

          The October text is one of the few I wrote down as Lauren read it over the phone.




          Hope this helps.

          Let me know if you need anything else.




          M




          P.S. The penis photo was/is not part of the Agreement.




          On Tue, Nov 20, 2018 at 9:26 AM Howard, Dylan <dhoward@amilink.com> wrote:

          That's not a threat.




          From: Michael Sanchez <axistalent@gmail.com>
          Date: Tuesday, November 20, 2018 at 12:22 PM
          To: "Howard, Dylan" <dhoward@amilink.com>
           Cc: "Robertson, James" <jrobertson@amilink.com>
           Subject: Re: EXTERNAL* November




                                           EXHIBIT B, PAGE 14
CONFIDENTIAL                                                                                      WMSG-000961
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 8 of 11 Page ID
                                        #:1394


          On cue ...

          ... another threat.

          Yawn.

          I love you Dylan, but I need to be the drama queen.   Q



          Again, I've already complied with every single contract Term.

          And then I've gone above and beyond ever since.

          And I will continue to go above and beyond, with or without threats.




          I'll work on this when I get back to the office.




          M




          On Tue, Nov 20, 2018 at 8:37 AM Howard, Dylan <dhoward@amilink.com> wrote:

           Michael the contract states you need to assist us and these are not unreasonable requests
           when dealing with a story in which a subject matter is worth $1448 and could bankrupt us
           all. Either you get on board with what's needed - legally cautious or not - or this has the
           potential to end badly for everyone.

           Dylan Howard

           Chief Content Officer, Vice-President

           American Media, Inc.

           4 New York Plaza

                                             EXHIBIT B, PAGE 15
CONFIDENTIAL                                                                                        WMSG-000962
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 9 of 11 Page ID
                                        #:1395
           Level 2

           New York City

           NY 10005

           Office: 646-521-2837

           Cell: 213-400-4798

           Email: dhoward@amilink.com



           On Nov 20, 2018, at 11:34 AM, Robertson, James <jrobertson@amilink.com> wrote:

                     I believe you.



                     The reason for all of these additional requests is that we are going through
                     line by line with our attorney and fact checkers.



                     This is not an unreasonable request and it's not something you have already
                     provided multiple times.



                     You were asked to provide the screenshots of the text messages. You didn't
                     provide all of them.



                     There will be references to or about the highlighted material and we need to
                     see the highlighted messages.



                     As we have told you many times, the "hard copy" is not substantial proof and
                     we need the screenshots.



                     If you type a few less common words in the search box at the top of your
                     iMessages, it will take you directly to that text.



                     Simply screenshot it and send. There are three messages in total. It shouldn't
                     take more than a couple of minutes.

                                              EXHIBIT B, PAGE 16
CONFIDENTIAL                                                                                          WMSG-000963
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 10 of 11 Page ID
                                        #:1396


                 Thanks



                 From: Michael Sanchez <axistalent@gmail.com>
                 Sent: Tuesday, November 20, 2018 11:28:45 AM
                 To: Robertson, James
                 Subject: Re: EXTERNAL* November




                 Hi James,




                 Slammed today.

                 Is there a legit reason for all of these additional requests (i.e. the info will be
                 specifically included in the story)?

                 I know you're being pressured by your attorney, but I don't have time to
                 jump through legal hoops on info I've already provided multiple times, and
                 on which I've agreed to take a polygraph - if necessary.

                 It's all 100% authentic.

                 If it's going to be included in the story, I'm happy to provide more detail.

                 But if it's just an overly cautious attorney, I can't let my business
                 responsibilities slip through the cracks.

                 Please advise.




                 Thanks,




                 M




                                            EXHIBIT B, PAGE 17
CONFIDENTIAL                                                                                           WMSG-000964
       Case 2:20-cv-02924-DMG-PVC Document 64-3 Filed 05/01/21 Page 11 of 11 Page ID
                                        #:1397
                 On Tue, Nov 20, 2018 at 7:46 AM Robertson, James
                 <jrobertson@amilink.com> wrote:

                 Can you provide the screenshots of the highlighted texts below, please?




                 Error! Filename not specified.

                 Error! Filename not specified.



                 On Nov 20, 2018, at 9:31 AM, Michael Sanchez <axistalent@gmail.com>
                 wrote:

                        <BIL Chad.jpg>

                        <BIL 3.jpg>

                        <BIL 4.JPG>

                        <BIL 11.jpg>

                        <BIL Phone.jpg>

                        <BIL Alive.jpg>

                        <BIL 2.jpg>

                        <Solo Premiere.jpg>

                        <6.jpg>

                        <Bil 1.jpg>

                        <BIL 3.jpg>




                                          EXHIBIT B, PAGE 18
CONFIDENTIAL                                                                               WMSG-000965
